Citation Nr: 1737530	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-22 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a hearing loss disability.

2.  Entitlement to initial higher ratings for posttraumatic stress disorder (PTSD) with alcohol and marijuana abuse in excess of 70 percent prior to March 1, 2013 and in excess of 50 percent beginning on March 1, 2013.

3.  Entitlement to a rating in excess of 10 percent for a traumatic brain injury (TBI) with mild memory loss.

4.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from June 2000 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) is from February 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

With regard to the rating for PTSD, the RO has phrased it as a rating reduction issue.  Although the RO has, in fact, reduced the rating for PTSD from 70 percent to 50 percent, effective March 1, 2013, this was done within one year of the assignment of the initial rating.  The notice of disagreement (NOD) concerning the rating reduction was received in January 2013, which is also within one year of the February 2012 rating decision that granted service connection.  This NOD specifically disagreed not only with the reduction, but the initial 70 percent rating, so it is considered a timely filed appeal of the February 2012 decision.  As a result, this appeal spans back to the effective date for the grant of service connection, and the issue is more appropriately characterized as an appeal of initial staged ratings, as reflected on the title page of the decision.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Hearings were requested before a Decision Review Office (DRO) and a Veterans Law Judge; however, the Veteran's attorney later withdrew these requests.

The issues of a higher rating for PTSD and a TBI, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal the part of a February 2012 rating decision that denied service connection for bilateral hearing loss; the denial was on the basis he did not have a hearing loss disability for VA purposes.

2.  Evidence received since the February 2012 rating decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim for service connection for a hearing loss disability and it does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the February 2012 rating decision that denied a claim for service connection for a bilateral hearing loss disability, so the criteria are not met to reopen the claim for service connection for a bilateral haring loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The claim of entitlement to a higher rating for a TBI lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.655 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).

The duty to notify has been met.  See August 2010, April 2011, August 2012, August 2012, and March 2014 VCAA notice letters.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the Veteran . . . ." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, to include obtaining treatment records.  The Veteran was not given a VA examination for his claimed hearing loss disability since the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen unless the claim has been reopened.  See 38 C.F.R. § 3.159(c)(4)(iii) (2016).

There has been no allegation of any prejudicial duty to assist errors in this case.  Therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Legal Criteria and Analysis

A. Petition to Reopen a Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A rating decision becomes final when a rating decision has not been appealed within the prescribed time period and when no additional material evidence was within a year of the decision; the decision is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

A February 2012 rating decision denied service connection for bilateral hearing loss essentially based on a finding that there was no evidence of a disability, as defined by VA.  See 38 C.F.R. § 3.385 (2016).  The available evidence at that time consisted of service treatment records, VA treatment records, and a VA examination.  

The Veteran's service treatment records show his hearing was within normal limits throughout his service.  No hearing threshold was above 10 decibels at any level from 500 to 4000 Hertz.  See page 9, 17, and 29 of STR - Medical.
A January 2012 VA examination also revealed bilateral hearing that is within normal limits.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
10
LEFT
5
10
5
10
10

Speech audiometry revealed speech recognition ability of 100 percent in each ear.

VA treatment records did not address the Veteran's hearing and since no disability was shown, the claim was denied.

VA treatment records generated since the February 2012 decision have been considered and none contain evidence of a hearing loss disability.  Moreover, these records do not contain any complaints or findings related to hearing loss.  See CAPRI records in Legacy Content Manager Documents (LCMD).  Therefore, since none of the new treatment records are pertinent to this appeal, they are not material to the claim.  In light of the foregoing, the Board finds that new and material evidence has not been received, so the petition to reopen the claim for service connection must be denied.  


ORDER

The petition to reopen the claim for service connection for bilateral hearing loss is denied.


REMAND

The Board finds that the remaining matters must be remanded.  

The Veteran's claim for increased ratings for PTSD was last adjudicated in July 2013 when a statement of the case (SOC) was issued.  Thereafter and well before the case was certified to the Board, the Veteran underwent another PTSD VA examination in August 2013.  The RO has not readjudicated the claim to consider this additional evidence.  See 38 C.F.R. § 19.37.  

The Board also notes that no treatment records have been added to the record since September 2012 and since the most recent examination is four years old, there is inadequate evidence to assess the current level of disability.  Thus, in addition to the reason stated above, the matter must also be remanded for updated treatment records and a current VA examination.

Regarding the Veteran's claim for an increased rating for TBI with mild memory loss, the Veteran failed to appear for a VA examination scheduled in September 2013.  Since that time, in November 2014 correspondence, the Veteran's attorney requested that he be scheduled for an "updated" VA examination.  In light of the portions of the Veteran's claim being remanded already, the Board will afford the Veteran another opportunity to report for a VA examination.  However, he is advised that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring that duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Any failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2016).

As the TDIU issue is inextricably intertwined with the PTSD and TBI ratings, this matter must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  .

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and private treatment for PTSD with alcohol and marijuana abuse and his TBI with mild memory loss.  Associate with the record copies of all VA treatment records since September 2012 not currently of record.

Ask the Veteran to sign any necessary authorization for release of private medical records to VA, and appropriate steps should be made to obtain any identified records.  After securing the appropriate release form(s), make reasonable attempts to obtain all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After completion of the above, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD with alcohol and marijuana abuse.  The Veteran must be notified in writing that he is being scheduled for an examination and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).

The Veteran's file must be made available to and reviewed by the clinician in conjunction with the examination.  All indicated tests should be performed and all findings reported in detail.  The examiner should also comment on the impairment that results from the Veteran's service-connected PTSD in terms of occupational functioning and daily activities.

The examiner should provide a complete rationale for all conclusions reached.

3.  After completion of the above records development, schedule the Veteran for a VA examination to assess the severity and manifestations of his service-connected TBI with mild memory loss.  The Veteran must be notified in writing that he is being scheduled for an examination and of the potential consequences that may result from his failure to attend a VA examination pursuant to 38 C.F.R. § 3.655(b).

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected TBI with mild memory loss. 

The examiner should report all signs and symptoms necessary for rating the Veteran's TBI with mild memory loss.  The examiner should include evaluation for each of the aspects that are characteristic of a traumatic brain injury (cognitive, emotional/behavioral, and physical).

The examiner should provide a complete rationale for all conclusions reached.

4.  Ensure the development outlined above has been accomplished, that the examination reports are adequate, and then arrange for any additional development that may be indicated.  

5.  Then, review the Veteran's file anew to specifically include an initial review of the aforementioned August 2013 PTSD VA examination report, and all further evidence received or associated with the claims file in the interim, and readjudicate the remaining claims on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


